       Case 1:17-cv-09483-DAB Document 89 Filed 10/12/18 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANDREA MACKRIS, and REBECCA
 GOMEZ DIAMOND,                                            Civil Action No. 17-cv-9483

                Plaintiffs.                                Stipulation extending time to
                                                           ANSWER, move OR OTHERWISE
 V.                                                        RESPOND TO AMENDED COMPLAINT

BILL O’REILLY, FOX NEWS NETWORK
LLC, AND TWENTY-FIRST CENTURY
FOX, INC.

                Defendants.



       It is hereby stipulated and agreed by the attorneys for the Plaintiffs, Andrea Maclais, and

Rebecca Gomez Diamond, and Defendants, Fox News Network LLC (“Fox News”), Twenty-

First Century Fox, Inc. (“21CF”), and Bill O’Reilly in the above action, that the schedule for

briefing be the follovring:

           •   Defendants be gi-anted an extension of time up to and including October 31,2018

               to serve an Answer, move or otherwise respond to the Second Amended

               Complaint (D.I. 83);

           »   Plaintiffs be granted an extension of time up to and including November 30, 2018

               to respond to any such motion that Defendants file; and

           «   Defendants be granted an extension of time up to and including December 14,

               2018 to reply to any such opposition brief that Plaintiffs file.

       This is the first request for an extension to respond to the Second Amended Complaint.

Under Fed. R. Civ. P. 15, Defendants Fox News and O’Reilly may Answer, move, or otherwise

respond by October 17, 2018. Newly-added Defendant 21CF may Answer, move, or respond

within 60 days after receiving a waiver of service on October 10, 2018 and executing it, pursuant
       Case 1:17-cv-09483-DAB Document 89 Filed 10/12/18 Page 2 of 3




 to Fed. R. Civ. P. 4(d), or December 11, 2018. The parties jointly request that the Court so order

this request.

        No provision of this Stipulation and Order shall be construed as a waiver of any defense,

all of which Defendants expressly reserve.



Dated; October 11,2018

SMITH MULLIN, P.C.                                Hoguet Newman
                                                  Regal & Kenney, LLP


                                                  By;                        dcj,
                                                      Andrew N. Bourne
240 Claremont Avenue                              One Grand Central Place
Montclair, NJ 07042                               60 East 42nd Street, 48th Floor
Tel: (973)783-7607
Email: nmullin(^smitlimullin.com                 New York, New York 10165
                                                 Tel: (212)689-8808
Attorneys for Plaintiffs                         Email: abourne@hnrklaw.com

                                                 Attorneys for Defendant Bill O 'Reilly



                           LLY, LLP



       Stoll M. Teny
725 T\feffth Street, N.W.
Washington, D.C. 20005
Tel: (202)434-5029
Email: jteiTy@wc.coni

Attorneys for Defendant Fox News Network LLC and Twenty-First Century Fox, Inc.



                                                     So ORDERED:



                                                        Hon. Deborah A. Batts
Case 1:17-cv-09483-DAB Document 89 Filed 10/12/18 Page 3 of 3




                                  United States District Judge
